11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of R.S. IV, a juvenile,         * From the Juvenile Court
                                                  of Taylor County,
                                                  Trial Court No. 5180-J.

No. 11-19-00011-CV                              * June 20, 2019

                                                * Memorandum Opinion by Wright, S.C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the juvenile court is in all things affirmed.